DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 11 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With regards to the applicant’s amended claim language stating “the first conductive pillar … has a thickness greater than a sum of a thickness of the first conductive layer and a thickness of the first conductive via in a direction substantially perpendicular to a top surface of the substrate” there is not sufficient evidence in the cited specification para 0015 and Fig. 1D as noted by the applicant’s response on page 9.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. US 2021/0020574 A1 in view of Muramatsu et al. US 2010/0252304 A1.
Regarding claims 1-10, Yu discloses:
A semiconductor package structure (Fig. 6), comprising:
a substrate having a wiring structure (68);
a bridge structure (26) over the substrate;
a redistribution layer (40) over the bridge structure; and
a first semiconductor component (46A) and a second semiconductor component (46B) over the redistribution layer, wherein the first semiconductor component is electrically coupled to the second semiconductor component through the redistribution layer and the bridge structure.
Yu does not disclose:
a substrate comprising an upper portion, a lower portion, and a first conductive pillar, wherein the upper portion has a first conductive layer and a first conductive via, the lower portion has a second conductive layer and a second conductive via, and the first conductive pillar connects the first conductive layer to the second conductive layer. 
Muramatsu discloses a publication from  a similar field of endeavor in which:
a substrate comprising an upper portion (upper 14), a lower portion (lower 14), and a first conductive pillar (12), wherein the upper portion has a first conductive layer (15) and a first conductive via (VH), the lower portion has a second conductive layer (15) and a second conductive via (VH), and the first conductive pillar connects the first conductive layer to the second conductive layer (para 0059) (Figs. 3 and 4). 
It would have been obvious to one skilled in the art to employ the alternative substrate taught by Muramatsu as a replacement for that of Yu in order to provide a rigid wiring board.
(claim 2) Yu: conductive pillars (24; para 0017).
(claim 3) Yu: a molding material (38).
(claim 5) Yu: plurality of through vias (134).
(claim 6) Yu: a molding material (52).
(claim 8) Yu: a plurality of conductive terminals (48).
(claim 10) Yu: Figs. 20/21.
Regarding claims 11-13, Yu discloses:
A semiconductor package structure (Fig. 6), comprising:
a substrate having a wiring structure (68);
a bridge structure (26) over the substrate and having a plurality of through vias (134), wherein the plurality of through vias are electrically coupled to the wiring structure of the substrate;
a plurality of conductive pillars (24; para 0017) over the substrate and adjacent to the bridge structure;
a redistribution layer (40) over the bridge structure and the plurality of conductive pillars; and
a first semiconductor component (46A) and a second semiconductor component (46B) over the redistribution layer, wherein the first semiconductor component is electrically coupled to the second semiconductor component through the redistribution layer and the bridge structure.
Yu does not disclose:
a substrate comprising an upper portion, a lower portion, and a first conductive pillar, wherein the upper portion has a first conductive layer and a first conductive via, the lower portion has a second conductive layer and a second conductive via, and the first conductive pillar connects the first conductive layer to the second conductive layer. 
Muramatsu discloses a publication from  a similar field of endeavor in which:
a substrate comprising an upper portion (upper 14), a lower portion (lower 14), and a first conductive pillar (12), wherein the upper portion has a first conductive layer (15) and a first conductive via (VH), the lower portion has a second conductive layer (15) and a second conductive via (VH), and the first conductive pillar connects the first conductive layer to the second conductive layer (para 0059) (Figs. 3 and 4). 
It would have been obvious to one skilled in the art to employ the alternative substrate taught by Muramatsu as a replacement for that of Yu to provide a rigid wiring board.
(claim 13) Yu: when the “through vias” are viewed as 134, 132, 28.

Claims 14 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. US 2020/0243450 A1 in view of Muramatsu et al. US 2010/0252304 A1.
Regarding claims 14 and 16-20, Cho discloses:
A semiconductor package structure (Fig. 6), comprising:
a substrate having a wiring structure (300);
a redistribution layer (100A) over the substrate;
a bridge structure (121,122) embedded in the redistribution layer; and
a first semiconductor component (221) and a second semiconductor component (222) over the redistribution layer, wherein the first semiconductor component is electrically coupled to the second semiconductor component through the redistribution layer and the bridge structure.
Cho does not disclose:
a substrate comprising an upper portion, a lower portion, and a first conductive pillar, wherein the upper portion has a first conductive layer and a first conductive via, the lower portion has a second conductive layer and a second conductive via, and the first conductive pillar connects the first conductive layer to the second conductive layer. 
Muramatsu discloses a publication from a similar field of endeavor in which:
a substrate comprising an upper portion (upper 14), a lower portion (lower 14), and a first conductive pillar (12), wherein the upper portion has a first conductive layer (15) and a first conductive via (VH), the lower portion has a second conductive layer (15) and a second conductive via (VH), and the first conductive pillar connects the first conductive layer to the second conductive layer (para 0059) (Figs. 3 and 4). 
It would have been obvious to one skilled in the art to employ the alternative substrate taught by Muramatsu as a replacement for that of Cho in order to provide a rigid wiring board.
(claim 18) Cho: a plurality of conductive structures (180); a plurality of conductive terminals (320).
(claim 20) Cho: para 0089.
	

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho/Muramatsu, as applied to claim 14, in view of Yu et al. US 2021/0020574 A1
Regarding claims 15, Cho discloses:
	wherein the bridge structure has a plurality of through vias, and the plurality of through vias are electrically coupled to the redistribution layer.
	Yu discloses a publication from a similar field of endeavor in which:
wherein the bridge structure (26) has a plurality of through vias (134) and the plurality of through vias are electrically coupled to the redistribution layer (Fig. 6).
	It would have been obvious to one skilled in the art to employ through via Yu within the bridge structure of Cho in order to provide direct connections between the wiring substrate and and the overlying die.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERROL V FERNANDES whose telephone number is (571)270-7433.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERROL V FERNANDES/Primary Examiner, AU 2894